DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Claim Objections
Claims 1, 3-7, 10, 14, 15 and 19-23 are objected to because of the following informalities:  The examiner suggest amending all the limitations with “the said” to “the” to provide better quality and correspond with the other claim limitations (i.e. “the public key” instead of “the said public key”.  Appropriate correction is requested.
Claims 2-9 are objected to because of the following informalities:  The examiner suggest amending the claims to start with “The” instead of “A” since the claims are dependent claims.  Appropriate correction is requested.
Claims 2-9 and 11-25 are objected to because of the following informalities:  The examiner suggest amending the claims to recite “the text or the binary document” instead of “a text or a binary document” since the claims are dependent claims.  Appropriate correction is requested.
Claims 10-25 are objected to because of the following informalities:  The claims are in improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims are directed to the method but depends on the system. Appropriate correction is requested.
Claims 5, 12, 17 and 18 are objected to because of the following informalities:  The claims should include a period at the end of the claim.  Appropriate correction is requested.
Claim 18 is objected to because of the following informalities:  The examiner suggest amending the claim to recite “and” or “or” between the two limitation (i.e. public key; and b. the role…).  Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 6 and 10-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 1 recites “a random number generator, asymmetric key algorithms adequate to encrypt and provide, symmetric key algorithm adequate to encrypt, hash algorithm to provide and a role base access control system to create roles”.
The limitations of “a random number generator, asymmetric key algorithms adequate to encrypt and provide, symmetric key algorithm adequate to encrypt, hash algorithm to provide and a role base access control system to create roles”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “generator and system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system” language,  the limitations in the context of this claim encompasses the user manually generating keys and mapping keys to roles. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a random number generator and system to perform the steps. The generator and system are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function), such that they amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2, 5, 6 and 10-22 do not cure the deficiency of the independent claims and are rejected under 35 USC 101 for being directed to abstract idea.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “a random number generator capable of providing”, “a role base access control system that creates roles” and “a mechanism for partitioning” (claims 1 and 2) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitations “a random number generator capable of providing”, “a role base access control system that creates roles” and “a mechanism for partitioning”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claim function. Applicant specification discloses a random number generator on page 10, however, does not describe provide enough description and particular structure. There is no disclosure of any particular structure, either explicitly or inherently to perform the functions because the applicant’s specification does not describe a particular structure and does not provide enough description for one of ordinary skill in the art to understand which structure perform the claim functions. 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1 recites the limitation "the said public key algorithms" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the symmetric encryption key" in 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations "the permitted time period" in 5, “the number” in line 10 and “the maximum” in line 11.  There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recites the limitation "the said cipher" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 1, 2, 5, 8-9, 17, 21 and 24-25 the phrases "such as" and “such that” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Any claim not specifically addressed above is being rejected as incorporating the deficiencies of a claim upon which it depends.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claim functions of “a random number generator capable of providing”, “a role base access control system that creates roles” and “a mechanism for partitioning”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient details that one of ordinary skill in the art can reasonably conclude that the inventor has position of claimed invention. 
Any claim not specifically addressed above is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 10-13 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nachenberg (US Patent No. 8,127,149) in view of RICHCREEK e al. (US Pub No. 2020/0304317).
Regarding independent claim 1, Nachenberg teaches a system to protect plurality of disjoint components of a text or a binary document that is treated as a stream comprising: a. a random number generator capable of providing adequate randomness to support generation of public-private keys for plurality of asymmetric key algorithms that the system supports (Nachenberg, column 5, lines 35-37 and column 4, lines 20-40; can generate random keys); b. a plurality of asymmetric-key cryptographic algorithms that the system supports and that are adequate to encrypt small pieces of data such as symmetric keys for a plurality of symmetric key algorithms that the system supports (Nachenberg, column 5, lines 35-37 and column 4, lines 20-40; asymmetric key pair/encryption); c. a plurality of asymmetric-key cryptographic algorithms that the system supports and that are adequate to provide integrity and non-repudiation to a piece of text or binary data (Nachenberg, column 5, lines 35-37 and column 4, lines 20-40; asymmetric key pair/encryption); d. a plurality of symmetric key cryptographic algorithms that the system supports that is adequate to encrypt any piece of text or binary data (Nachenberg, column 5, lines 35-37 and column 4, lines 20-40; symmetric key); and f. a role based access control system that creates roles each with associated public-private key pair and associates that role to a single or plurality of document components (Nachenberg, column 4, lines 32-66 and column 3, lines 17-26; policy with rules relating to public/private (asymmetric) key pairs).
	Nachenberg does not explicitly teach the system comprising a plurality of hash algorithms that the system supports, where each is used to provide integrity and non-repudiation in conjunction with one of the said public key algorithms and is also used to provide a hash of the public key that acts as a unique identifier.
	RICHCREEK teaches a plurality of hash algorithms that the system supports, where each is used to provide integrity and non-repudiation in conjunction with one of the said public key algorithms and is also used to provide a hash of the public key that acts as a unique identifier (RICHCREEK, page 4, paragraphs 0042-0043; hash of public key). 
	It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify Nachenberg with the teachings of RICHCREEK to hash the public key to provide the advantage of improving security of documents with authenticity and integrity (RICHCREEK, page 4, paragraphs 0042-0043).
	Regarding claim 3, Nachenberg in view of RICHCREEK teaches the system to protect plurality of disjoint components of a text or a binary document of claim 1 further comprising the system to assign multiple roles to each document component that can access or verify the said document component (Nachenberg, column 4, lines 63-67).
Regarding claim 4, Nachenberg in view of RICHCREEK teaches the system protect plurality of disjoint components of a text or a binary document of claim 1 further comprising: a. the system to assign multiple roles to each document component that specify all of the roles that can access the document component (Nachenberg, column 4, lines 32-66 and column 3, lines 17-26; policy with rules relating to public/private (asymmetric) key pairs); b. encrypting the symmetric encryption key by the public key of each of the said roles and maintaining all encrypted versions of the said symmetric key with the said document component t(Nachenberg, column 4, lines 32-66); and c. a system to decrypt the document component with the private key of any one of the said roles (Nachenberg, column 4, lines 44-53 and column 5, lines 40-53).
Regarding claim 10, Nachenberg in view of RICHCREEK the method of protecting disjoint components of a text or a binary document using cryptography and a. treating the said document as a linear stream of information (Nachenberg, column 4, lines 32-66 and column 2, lines 26-37); and b. protecting different components of the document using different cryptographic keys (Nachenberg, column 4, lines 32-66 and column 3, lines 17-26; policy with rules relating to public/private (asymmetric) key pairs; different key pairs for different categories).
Regarding claim 11, Nachenberg in view of RICHCREEK teaches the method of protecting disjoint components of a text or a binary document using cryptography of claim 1, wherein a disjoint component is protected by encryption (Nachenberg, column 4, lines 32-62).
Regarding claim 12, Nachenberg in view of RICHCREEK teaches each and every claim limitation of claim 1, however, RICHCREEK teaches the method of protecting disjoint components of a text or a binary document using cryptography of claim 1, wherein a disjoint component is protected for integrity or non-repudiation using digital signature (RICHCREEK, page 8, paragraph 0067; digitally sign content of selected files).
It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify Nachenberg with the teachings of RICHCREEK to use digital signatures to provide the advantage of improving security, authenticity and integrity of documents (RICHCREEK, page 4, paragraphs 0042-0043).
Regarding claim 13, Nachenberg in view of RICHCREEK teaches each and every claim limitation of claim 1, however, RICHCREEK teaches the method of protecting disjoint components of a text or a binary document using cryptography of claim 1, wherein a disjoint component is protected by encryption for confidentiality, and integrity or non-repudiation using digital signature (RICHCREEK, page 8, paragraph 0067; digitally sign content of selected files).
It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify Nachenberg with the teachings of RICHCREEK to use digital signatures to provide the advantage of improving security, authenticity and integrity of documents (RICHCREEK, page 4, paragraphs 0042-0043).
Regarding claim 14, Nachenberg in view of RICHCREEK teaches the method of protecting disjoint components of a text or a binary document using cryptography of claim 1, wherein each of the said disjoint components is protected by encryption using a single symmetric key using symmetric key cryptography and the said symmetric key is further encrypted by one or plurality of public keys using asymmetric-key cryptography (Nachenberg, column 4, lines 32-62; encrypt symmetric key with public key).
Regarding claim 15, Nachenberg in view of RICHCREEK teaches the method of protecting disjoint components of a text or a binary document using cryptography of claim 1, wherein each of the said cryptographic key protecting each of the said protected components corresponds to a specific role that owns the corresponding private key to the said public key (Nachenberg, column 4, lines 32-62).
Regarding claim 16, Nachenberg in view of RICHCREEK teaches the method of protecting disjoint components of a text or a binary document using cryptography of claim 1, wherein the algorithms and sizes of the keys used are specified by a cipher suite for the Document or for the document component (Nachenberg, column 4, lines 20-31).
Regarding claim 17, Nachenberg in view of RICHCREEK teaches the method of protecting disjoint components of a text or a binary document using cryptography of claim 1, wherein each document has a plurality of document components such that a. document components are organized in multiple layers; and b. all document component at a specific layer are disjoint (Nachenberg, column 4, lines 32-62; different layer of encryption).
Regarding claim 18, Nachenberg in view of RICHCREEK teaches the method of associating a role with a public-private key pair so that a. the role is uniquely identified by the public key or the hash of the public key; b. the role is used for protection of at least one document component (Nachenberg, column 4, lines 32-62).
Regarding claim 19, Nachenberg in view of RICHCREEK teaches the method of associating a role with public-private key pair of claim 18, where as a. the public key of the said role is used to encrypt one or a plurality of document components in a text or a binary document that is treated as a linear stream; and b. the private key of the said role is used by the authorized user to decrypt one or a plurality of document components in a text or multimedia document that is treated as a linear stream (Nachenberg, column 4, lines 32-67).
Regarding claim 20, Nachenberg in view of RICHCREEK teaches the method of associating a role with public-private key pair of claim 18, where as a. the private key of the said role is used to provide non-repudiation and integrity protection of one or a plurality of document components in a text or a binary document that is treated as a linear stream; and b. the public key of the said role is used by the user who wants to verify the authenticity and integrity of the said document component of one or a plurality of document components in a text or a binary document that is treated as a linear stream (Nachenberg, column 4, lines 32-67).

Claim(s) 2, 5-9 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over  Nachenberg (US Patent No. 8,127,149) in view of RICHCREEK e al. (US Pub No. 2020/0304317) as applied to claims 1, 3-4, 10-13 and 14-20 above, and further in view of Garcia et al. (Us Patent No. 9,542,560).
Regarding claim 2, Nachenberg in view of RICHCREEK teaches the system to protect plurality of disjoint components of a text or a binary document of claim 1 further comprising: and b. a mechanism for partitioning the document into multiple layers of disjoint document components such that all document components at a given layer are disjoint (Nachenberg, column 4, lines 32-66 and column 3, lines 17-26; policy with rules relating to public/private (asymmetric) key pairs; different key pairs for different categories; different encryption layers).
Nachenberg in view of RICHCREEK does not explicitly teach the system comprising a user interface to allow users to specify which roles can access or verify specific portions of the text or binary document that is treated as a stream.
Garcia teaches a user interface to allow users to specify which roles can access or verify specific portions of the text or binary document that is treated as a stream (Garcia, Figure 2D, column 16, lines 29-60). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nachenberg in view of RICHCREEK with the teachings of Garcia to receive user inputs for access rules of documents to provide the advantage of improving the security and protection to digital assets at all times (Garcia, column 2, lines 35-47).
Regarding claim 5, Nachenberg in view of RICHCREEK teaches the system to protect plurality of disjoint components of a text or a binary document of claim 3 further comprising a system to prepare the said binary document for delivery to one or more receivers, in such a way that a. all of the roles for a specific authorized receiver are serialized and encrypted individually by any encryption mechanism using the said cipher and using the public key of the authorized receiver(Nachenberg, column 4, lines 32- column 5, line 3 and column 5, lines 40-54).
Nachenberg in view of RICHCREEK teaches digitally signing the permission list (RICHCREEK, page 6, paragraph 0067) but does not explicitly teach the system comprising the encrypted versions of all the said roles are maintained in an encrypted roles list.
Garcia teaches the encrypted versions of all the said roles are maintained in an encrypted roles list (Garcia, Figure 4A, column 19, lines 25-34; encrypting access rules). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nachenberg in view of RICHCREEK with the teachings of Garcia to provide security to access rules of documents attached to provide the advantage of improving the security and protection to digital assets at all times (Garcia, column 2, lines 35-47).
Regarding claim 6, Nachenberg in view of RICHCREEK and in further view of Garcia teaches each and every claim limitation of claim 5, however, Garcia teaches the system to protect plurality of disjoint components of a text or a binary document of claim 5 further comprising a system to append the said encrypted roles list of the document so that the said document can be sent to one or plurality of the authorized receivers (Garcia, Figure 4A, column 19, lines 25-34; encrypt access rule and key and include in header). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nachenberg in view of RICHCREEK with the teachings of Garcia to provide security to access rules of documents attached to provide the advantage of improving the security and protection to digital assets at all times (Garcia, column 2, lines 35-47).
Regarding claim 7, Nachenberg in view of RICHCREEK and in further view of Garcia teaches each and every claim limitation of claim 5, however, Garcia teaches the system to protect plurality of disjoint components of a text or a binary document of claim 5 further comprising a system to maintain the said encrypted roles in the document on a server and to make the said encrypted roles that are specifically requested available to any of the said authorized receivers upon request (Garcia, column 9, lines 26-50, column 10, lines 33-39 and column 19, lines 32-34). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nachenberg in view of RICHCREEK with the teachings of Garcia to provide security to access rules of documents attached to provide the advantage of improving the security and protection to digital assets at all times (Garcia, column 2, lines 35-47).
Regarding claim 8, Nachenberg in view of RICHCREEK and in further view of Garcia teaches each and every claim limitation of claim 7, however, Garcia teaches the system where the server only allows such access if a. the receiver accesses the document within the permitted time-period; or b. the receiver accesses the document from a permitted physical or virtual location, determined by a GPS, an IP address, cell phone data or any other mechanism that can be used to determine the location of the receiver, or any combination thereof; or c. the number of times the receiver has accessed the document is less than the maximum access limit specified for the role (Garcia, column 11, lines 40-46). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nachenberg in view of RICHCREEK with the teachings of Garcia to provide security to access rules of documents attached to provide the advantage of improving the security and protection to digital assets at all times (Garcia, column 2, lines 35-47).
Regarding claim 9, Nachenberg in view of RICHCREEK and in further view of Garcia teaches each and every claim limitation of claim 7, however, Garcia teaches the system where the server only allows such access if the receiver provides adequate proof of its authenticity through a. well established single or multi-factor authentication mechanisms including proving ownership or possession of a token or device; or b. passwords; or c. possession of biometrics; or d. behavioral analysis; or e. any combination of thereof (Garcia, column 20, lines 1-30). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nachenberg in view of RICHCREEK with the teachings of Garcia to provide security to access rules of documents attached to provide the advantage of improving the security and protection to digital assets at all times (Garcia, column 2, lines 35-47).
Regarding claim 21, Nachenberg in view of RICHCREEK teaches the method to protect plurality of disjoint components of a text or a binary document of claim 18 further including the process of preparing the said binary document for delivery to one or more receivers, in such a way that a.  all of the roles for a specific authorized receiver are serialized and encrypted individually by any encryption mechanism using the said cipher and using the public key of the authorized receiver(Nachenberg, column 4, lines 32- column 5, line 3 and column 5, lines 40-54).
Nachenberg in view of RICHCREEK teaches digitally signing the permission list (RICHCREEK, page 6, paragraph 0067) but does not explicitly teach the method comprising the encrypted versions of all the said roles are maintained in an encrypted roles list.
Garcia teaches the encrypted versions of all the said roles are maintained in an encrypted roles list (Garcia, Figure 4A, column 19, lines 25-34; encrypting access rules). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nachenberg in view of RICHCREEK with the teachings of Garcia to provide security to access rules of documents attached to provide the advantage of improving the security and protection to digital assets at all times (Garcia, column 2, lines 35-47).
Regarding claim 22, Nachenberg in view of RICHCREEK and in further view of Garcia teaches each and every claim limitation of claim 21, however, Garcia teaches the method to protect plurality of disjoint components of a text or a binary document and the process of preparing the said binary document for delivery to one or more receivers of claim 21 further including the process to append the said encrypted roles list of the document so that the said document can be sent to one or plurality of the authorized receivers (Garcia, Figure 4A, column 19, lines 25-34; encrypt access rule and key and include in header). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nachenberg in view of RICHCREEK with the teachings of Garcia to provide security to access rules of documents attached to provide the advantage of improving the security and protection to digital assets at all times (Garcia, column 2, lines 35-47).
Regarding claim 23, Nachenberg in view of RICHCREEK and in further view of Garcia teaches each and every claim limitation of claim 21, however, Garcia teaches the method to protect plurality of disjoint components of a text or a binary document and the process of preparing the said binary document for delivery to one or plurality of receivers of claim 21 further including the process to maintain the said encrypted roles list of the document on a server and to make encrypted roles that are specifically requested available to any of the said authorized receivers upon request (Garcia, column 9, lines 26-50, column 10, lines 33-39 and column 19, lines 32-34). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nachenberg in view of RICHCREEK with the teachings of Garcia to provide security to access rules of documents attached to provide the advantage of improving the security and protection to digital assets at all times (Garcia, column 2, lines 35-47).
Regarding claim 24, Nachenberg in view of RICHCREEK and in further view of Garcia teaches each and every claim limitation of claim 23, however, Garcia teaches the method where the server only allows such access if a. the receiver accesses the document within the permitted time-period; or b. the receiver accesses the document from a permitted physical or virtual location, determined by a GPS, an IP address, cell phone data or any other mechanism that can be used to determine the location of the receiver, or any combination thereof; or c. the number of times the receiver has accessed the document is less than the maximum access limit specified for the role (Garcia, column 11, lines 40-46). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nachenberg in view of RICHCREEK with the teachings of Garcia to provide security to access rules of documents attached to provide the advantage of improving the security and protection to digital assets at all times (Garcia, column 2, lines 35-47).
Regarding claim 25, Nachenberg in view of RICHCREEK and in further view of Garcia teaches each and every claim limitation of claim 23, however, Garcia teaches the method where the server only allows such access if the receiver provides adequate proof of its authenticity through a. well established single or multi-factor authentication mechanisms including proving ownership or possession of a token or device; or b. passwords; or c. possession of biometrics; or d. behavioral analysis; or e. any combination of thereof (Garcia, column 20, lines 1-30). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nachenberg in view of RICHCREEK with the teachings of Garcia to provide security to access rules of documents attached to provide the advantage of improving the security and protection to digital assets at all times (Garcia, column 2, lines 35-47).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/             Primary Examiner, Art Unit 2437